Citation Nr: 1112064	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  10-02 291	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

 Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has sarcoidosis due to exposure to Beryllium and other chemicals while serving in Iraq during military service.  He was provided with a VA examination in October 2008.  The examiner diagnosed the Veteran with sarcoidosis; however, she did not provide an etiology opinion.  The Veteran's DD Form 214 shows that the Veteran served in Iraq during Operation Iraqi Freedom.  Exposure to hazardous material would be consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  Accordingly, the Board has determined that an etiological opinion is necessary to decide the claim.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).   

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran with a VA examination for sarcoidosis.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether sarcoidosis or any other respiratory disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include exposure to chemicals/hazardous material while serving in Iraq or any symptomatology shown in service.  The examiner should provide a complete rationale for all conclusions reached.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for sarcoidosis, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

